EXHIBIT 10.29

BENEFITS CONTINUATION AGREEMENT

This Benefits Continuation Agreement (“Agreement”), dated as of January 1, 2004,
between Glenmoor, Ltd., a Delaware corporation formerly known as BMC Acquisition
Company (“Glenmoor”), and William H. Shea, Jr. (“Shea”).

WHEREAS, Shea is an executive of Glenmoor and serves in executive capacities for
Buckeye Pipe Line Company, a Delaware corporation (“BPL”), Buckeye Management
Company, a Delaware corporation (“BMC”), and Buckeye Pipe Line Services Company,
a Pennsylvania corporation (“BPLSC”), all of which are affiliates of Glenmoor
(all of such entities are collectively referred to as the “Company”);

WHEREAS, BPL is the general partner of Buckeye Partners, L.P., a Delaware
limited partnership (“BPLP”);

WHEREAS, the Board of Directors of Glenmoor recognizes that the departure or
distraction of key management personnel would be detrimental to the business of
Glenmoor, BPL, BMC and BPLSC and has determined that appropriate steps should be
taken to further reinforce and encourage the continued attention and dedication
of Shea to his executive duties to Glenmoor, BPL, BMC and BPLSC.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements hereinafter set forth, and intending to be legally bound hereby, the
parties hereto agree as follows:

1.             Benefits Continuation.

(a)           If Shea’s employment by Glenmoor, BPL, BMC and/or BPLSC shall be
terminated at any time within two years following a Change in Control (as
hereinafter defined), regardless of whether such termination is characterized as
voluntary or involuntary, Shea shall be entitled to continued coverage for a
period of 36 months after his employment termination date (“Termination Date”)
under the medical and dental benefits and disability insurance plans and
policies at the same level of coverage (and required employee contributions, if
any) that Shea was receiving at the time of his termination, subject to the
Company’s right to make changes in such plans and policies for all of its
executive level employees generally, and further subject to the Company’s right
to provide Shea with cash, on a tax equivalent basis, such that Shea is able to
purchase comparable coverage on his own; provided, however, that this obligation
of the Company shall cease upon Shea’s obtaining new employment that provides
Shea with eligibility for medical and dental benefits and disability insurance
without a preexisting condition limitation; and provided, further, that such
extended coverage shall be in addition to and not a substitute for Shea’s COBRA
rights which shall apply at the end of such extended coverage.


--------------------------------------------------------------------------------


 

(b)           As used herein, the term “Change of Control” shall be deemed to
have taken place upon the occurrence of any of the following events:

(i)            any Person, except the Company or any employee benefit plan of
the Company (or of any Affiliate or Associate, or any Person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such employee benefit plan), together with all Affiliates and Associates
of such Person, shall become the Beneficial Owner, or the holder of proxies, in
the aggregate of 80% or more of the limited partnership units (the “Units”) of
BPLP then outstanding; provided, however, that no “Change of Control” shall be
deemed to occur for purposes of clause (i) hereof during any period in which any
such Person, and its Affiliates and Associates, are bound by the terms of a
standstill agreement under which such parties have agreed not to acquire more
than 79% of the Units then outstanding or to solicit proxies; or

(ii)           any Person, except one or more of the stockholders of Glenmoor as
of the date hereof or any employee benefit plan of the Company (or of any
Affiliate or Associate or any Person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan), together with all Affiliates and Associates of such Person, shall
become the Beneficial Owner, or the holder of proxies, in the aggregate of 51%
or more of the general partnership interests of BPLP; or

(iii)          if BPLP and the General Partner are combined into a single entity
(the “Successor”), any Person, except one or more of the stockholders of
Glenmoor as of the date hereof or any employee benefit plan of the Company (or
of any Affiliate or Associate or any Person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan), together with all Affiliates and Associates of such Person, shall
become the Beneficial Owner, or the holder of proxies, in the aggregate of 50%
or more of the voting equity interests of the Successor then outstanding;
provided, however, that no “Change of Control” shall be deemed to occur for
purposes of clause (iii) hereof during any period in which any such Person, and
its Affiliates and Associates, are bound by the terms of a standstill agreement
under which such parties have agreed not to acquire more than 49% of the voting
equity interests of the Successor then outstanding or to solicit proxies.

For purposes of this Agreement, the term “Person” shall have the same meaning as
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); the terms “Affiliate” and “Associate” are used as defined
in Rule 12b-2 of the Exchange Act.

2.             Other Payments.  The payment due under Section 1 hereof shall be
in addition to and not in lieu of any payments or benefits accrued for Shea
through his Termination Date under any other plan, policy or program of the
Company except that no payments shall be due to Shea under the Company’s then
severance pay plan for employees.

3.             Enforcement.

(a)           In the event that Glenmoor shall fail or refuse to make payment of
any amounts due to Shea under Section 1 hereof within the respective time
periods provided

2


--------------------------------------------------------------------------------


therein, Glenmoor shall pay to an escrow agent, who shall invest such sum with
interest to be paid to the prevailing party, any amount remaining unpaid under
Section 1.  In such event, the parties shall then engage in arbitration in the
City of Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, one of whom shall be selected
by Glenmoor and one by Shea, and the third of whom shall be selected by the
other two arbitrators.  Any award entered by the arbitrators shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction.  This
arbitration provision shall be specifically enforceable.  The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement.  If Shea prevails on at least one
material issue which is the subject of such arbitration, Glenmoor shall be
responsible for all of the fees of the American Arbitration Association and the
arbitrators and any expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for his or its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall
equally share the fees of the American Arbitration Association.

(b)           In the event that an arbitration under paragraph (a) takes place
following a Change of Control, Glenmoor shall pay Shea on demand the amount
necessary to reimburse Shea in full for all reasonable expenses (including all
attorneys’ fees and legal expenses) incurred by Shea in enforcing any of the
obligations of Glenmoor under this Agreement subject to Shea’s duty to repay
such sums to Glenmoor in the event that he does not prevail on any material
issue which is the subject of such arbitration.

4.             No Mitigation.  Shea shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.

5.             Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Shea’s continuing or future participation in or rights under
any benefit, bonus, incentive or other plan or program provided by the Company
and for which Shea may qualify, from the date hereof through the Termination
Date; provided, however, that Shea hereby waives Shea’s right to receive any
payments under any severance pay plan or similar program applicable to other
employees of the Company.

6.             No Set-Off.  Glenmoor’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which Glenmoor may
have against Shea or others.

7.             Taxes.  Any payment required under this Agreement shall be
subject to all requirements of the law with regard to the withholding of taxes,
filing, making of reports and the like, and Glenmoor shall use its best efforts
to satisfy promptly all such requirements.

3


--------------------------------------------------------------------------------


 

8.             Successor Company.  Glenmoor shall require any successor or
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of
Glenmoor, by agreement in form and substance satisfactory to Shea, to
acknowledge expressly that this Agreement is binding upon and enforceable
against Glenmoor in accordance with the terms hereof, and to become jointly and
severally obligated with Glenmoor to perform this Agreement in the same manner
and to the same extent that Glenmoor would be required to perform if no such
succession or successions had taken place.  Failure of Glenmoor to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement.  As used in this Agreement, Glenmoor shall mean Glenmoor as
hereinbefore defined and any such successor or successors to its business and/or
assets, jointly and severally.

9.             Notice.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service, as follows:

If to Glenmoor, to:

 

 

Glenmoor, Ltd.

5 Radnor Corporate Center, Suite 500

Radnor, PA 19087

Attention: Chairman

 

If to Shea, to:

 

[                    ]

[                    ]

 

or to such other names or addresses as Glenmoor or Shea, as the case may be,
shall designate by notice to the other party hereto in the manner specified in
this Section.  Any such notice shall be deemed delivered and effective when
received in the case of personal delivery, five days after deposit, postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.

10.           Governing Law.  This Agreement shall be governed by and
interpreted under the laws of the State of Delaware, without giving effect to
any conflict of laws provisions.

11.           Contents of Agreement, Amendment and Assignment.

(a)           This Agreement supersedes all prior agreements, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment executed by Shea and Glenmoor.  The provisions of this
Agreement may provide for payments to Shea under certain compensation or bonus
plans under circumstances where such plans would not provide for payment
thereof.  It is the specific intention of the parties that the provisions of
this Agreement shall supersede any provisions to the contrary in such plans, and
such plans shall be

4


--------------------------------------------------------------------------------


deemed to have been amended to correspond with this Agreement without further
action by Glenmoor.

(b)           Nothing in this Agreement shall be construed as giving Shea any
right to be retained in the employ of the Company.

(c)           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and assigns of the parties hereto.

12.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances shall be determined to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

13.           Remedies Cumulative; No Waiver.  No right conferred upon Shea by
this Agreement is intended to be exclusive of any other right or remedy, and
each and every such right or remedy shall be cumulative and shall be in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity.  No delay or omission by Shea in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof.

14.           Miscellaneous.  All section headings are for convenience only. 
This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

ATTEST:

 

GLENMOOR, LTD.

 

 

 

 

 

 

/s/ David Martinelli

 

By

/s/ Stephen C. Muther

Witness

 

Name: Stephen C. Muther

 

 

Title: SVP and General Counsel

 

 

 

 

 

 

/s/ David Martinelli

 

/s/ William H. Shea, Jr.

Witness

 

William H. Shea, Jr.

 

5


--------------------------------------------------------------------------------